Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Dowling, J), rendered November 16, 2005, revoking a sentence of probation previously imposed by the same court upon finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a weapon in the third degree, criminal possession of a weapon in the fourth degree (two counts), and false personation.
*1067Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Santucci, J.P., Goldstein, Dillon and Angiolillo, JJ., concur.